GRAY, J.
This appeal comes to this court because the defendant was found guilty, on the 4th day of April, 1906, by jury, in the criminal court of Greene county, after a trial, on the charge of selling intoxicating liquors in violation of law.
There are but two points urged for reversal of the judgment. First, it is claimed the evidence is not sufficient to support the verdict, and second, that the court erred in permitting testimony as to the amount of whiskey and beer on the premises of the defendant. It ivas admitted at the opening of the trial, that the defendant, at the time complained of, was the owner and proprietor of a drugstore in the town of Republic, and he had in his said drugstore, a registered pharmacist.
The testimony in behalf of the State was given by one James Blades, who testified that in February, 1905, he went into the drugstore and bought one-half pint of whiskey of the defendant’s clerk, and paid tAventy-five cents for it. The witness admitted, on cross-examination, that he had told persons he had purchased no intoxicating liquors at the defendant’s place. The witness gave his reasons for making such statement, that the boys were teasing him about giving some one away.
The clerk was introduced in behalf of the defendant, and denied that he ever sold Blades intoxicating liquors at any time with or without a prescription. On *501cross-examination this witness was ashed as to the number of cases of beer and the amount of whiskey-kept on hand at the drugstore. The witness admitted that on a former trial he had testified that about the time the sale in question was made, that the defendant got a barrel of whiskey, consisting of thirty-two gallons, the first of the month, and half of it was sold by the middle of the month. The witness also testified that they kept beer in the back room in an ice chest, and that they had about a barrel of beer at a time, consisting of about six dozen bottles.
The testimony, we believe, was admissible. The fact that in a half a month the defendant, as a druggist, disposed of sixteen gallons of whiskey, and that he also kept beer on ice in the back room, was a circumstance to be considered by the jury in determining whether the defendant was selling intoxicating liquors in violation of law.
The testimony was sufficient to submit the case to the jury, and we are not authorized to set aside the verdict of a jury when it is supported by substantial evidence in the case. It seems to us that the trial was without error, and the judgment will be affirmed.
All concur.